IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-77,027


ROBERT GENE LEOS GARZA, Appellant

v.


THE STATE OF TEXAS




ON DIRECT APPEAL FROM THE DENIAL OF A MOTION TO WITHDRAW
THE DEATH WARRANT AND A MOTION TO STAY APPELLANT'S
EXECUTION 
FILED IN CAUSE NO. CR-0945-03-I IN THE 398TH DISTRICT COURT
HIDALGO COUNTY


Per Curiam.

O P I N I O N


	We have before us a direct appeal from the denial of a motion to withdraw the death
warrant in appellant's case and a motion to stay appellant's execution filed in the 398th
District  Court of Hidalgo County, Cause No. CR-0945-03-I, styled The State of Texas v.
Robert Garza.  Appellant's appeal is unauthorized and is, therefore, dismissed.  Appellant's
motion to stay his execution is denied.  No motions for rehearing will be entertained, and the
Clerk of the Court is ordered to issue mandate immediately.
Do not publish
Delivered:  	September 18, 2013